Mobley, Justice.
1. The defendant was convicted of the murder of Oliver Garvin by shooting him with a pistol. The evidence shows that at the time of the shooting the deceased was sitting in an automobile with three other men. The deceased was sitting in the front seat next to the driver. The defendant walked up to the car on the driver’s side, and, as the deceased attempted to get out of the car, the defendant shot him with a pistol. While there is a conflict in the evidence as to whether the deceased, when he was shot, had a knife in his hand, there is ample evidence in the record from which the jury was authorized to find the defendant guilty of murder. The general grounds of the motion for new trial are without merit.
2. None of the special grounds of the motion for new trial is sufficient to raise any question for decision by this court, and the trial judge did not err in overruling such grounds and in denying the motion for new trial.

Judgment affirmed.


All the Justices concur.